Citation Nr: 1117150	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.Entitlement to an increased evaluation for residuals of a shell fragment wound to the left shoulder (non-dominant arm), currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to April 21, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to December 1953.  
This appeal arises from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal has been transferred to the Board of Veterans' Appeals (Board) from the Montgomery, Alabama RO.  

Subsequently, a July 2007 rating decision continued the 30 percent rating in effect for the shell fragment wounds to the left shoulder.  A December 2007 rating decision granted a 40 percent rating for the residuals of shell fragment wound to the left shoulder.  The 40 percent rating was effective September 26, 2006.  The effective date assigned was the date his claim for increase was received.  

The RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disability.  The grant was effective April 21, 2009.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a TDIU claim is part of an increased rating claim.  Because the RO assigned TDIU only from April 21, 2009, the issue of whether entitlement is shown for the rating period prior to that date must be addressed.  Therefore, the issue of whether TDIU should be assigned prior to April 21, 2009 is part of his claim for a higher rating.  

In a March 2007 statement the Veteran wrote his left shoulder condition caused him to be unable to use his left arm.  The RO sent him a letter in September 2007 asking if he was claiming a left hand disorder secondary to his left shoulder condition.  The Veteran in his October 2007 notice of disagreement stated he was claiming his left hand problems as secondary to his service connected left shoulder condition.   His claim for service connection for disorders of the left arm and hand has not been adjudicated by the RO.  

The  issues of service connection for left forearm and hand disorders claimed as secondary to service connected shell fragment wound of the left shoulder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.The Veteran's residuals of shell fragment wound to the left shoulder have produced a complete tear of the rotator cuff and subluxation of the humeral head relative to the glenoid.  

2.  There is no evidence of nonunion of the humerus or loss of the head of the humerus.  

3.  The Veteran filed his claim for an increased rating on September 22, 2006.  

4.  One year prior the date the claim for an increased rating was received, the Veteran's service-connected disabilities rendered the Veteran unable to follow substantial gainful occupation due to service-connected disability.  


CONCLUSIONS OF LAW

1.The criteria for a rating in excess of 40 percent for residuals of shell fragment wound to the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.71a, Diagnostic Code 5200 and 5202 (2010).  

2.  The criteria for TDIU have been met from September 26, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.15, 4.16 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claim for an increased rating for the left shoulder in September 2006.  In October 2006 the RO sent the Veteran a letter which explained what was needed from him, how he could help with his claim, how VA could help him with his claim, and what the evidence must show to support an increase.  A September 2007 letter explained to the Veteran how VA assigns disability ratings and effective dates.  

The RO requested the Veteran's records from the Oxford VA Outpatient Clinic and the VA Medical Center in Birmingham.  The Veteran was examined by VA in March 2007 and February 2010.  The Veteran responded in October 2006 and October 2010 that he had no additional evidence to substantiate his claim.  

No further notice to the Veteran or assistance with his claim is necessary.  



INCREASED RATING

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Applicable Rating Criteria

Currently the Veteran's residuals of shell fragment wound to the left shoulder are rated based on muscle injury to the left shoulder as 40 percent disabling.  See 38 C.F.R. § 4.55, 4.71a, Diagnostic Code 5200 (2010).  

Muscle disabilities are rated based on the muscle group affected and the severity of the injury to the muscle group.  The muscle groups are divided into 23 groups based upon the anatomical regions.  38 C.F.R. § 4.55 (2010).  VA examination in February 1963 indentified involvement of the deltoid and trapezius muscles.  

In rating disability of the shoulder or arm the first factor to be ascertained is whether the major or minor arm is affected.  VA examination reports of January 2000, May 2007 and February 2010 indicate the Veteran is right handed.  His left shoulder is his minor arm.  

The highest rating for disability of any of the muscle groups of the shoulder and arm for the minor arm is 30 percent.  See38 C.F.R. § 4.73, Diagnostic Codes 5301-5306 (2010).  

The current 40 percent rating assigned is based on application of the regulation found at 38 C.F.R. § 4.55 which provides that in the case of an ankylosed shoulder, if muscle group I and II are severely disabled, the evaluation of the shoulder joint under Diagnostic Code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  Diagnostic Code 5200 provides a 40 percent rating for the minor arm with ankylosis of scapulohumeral articulation that is unfavorable, limited to 25 degrees from the side.  That is the highest rating for the minor arm provided by Diagnostic Code 5200.  

The Schedule for Rating Disabilities for evaluating the shoulder and arm provides higher ratings than 40 percent based on impairment of the humerus.  

The following ratings are provided for impairment of the humerus of the minor arm.  

Impairment of the humerus with loss of the head (flail shoulder) of the minor arm is rated as 70 percent disabling.  Impairment of the humerus with nonunion of (false flail shoulder) of the minor arm is rated as 50 percent disabling.  Impairment of the humerus with fibrous union for the minor arm is rated as 40 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).  

Factual Background

A higher rating than 40 percent requires evidence of either nonunion of the humerus with false flail shoulder or loss of the head of the humerus with flail shoulder.  The Board reviewed the claims folder in its entirety but limited its report of the evidence to those records which illustrate whether there is nonunion of the humerus or loss of the head of the humerus.  

First the Board reviewed the medical records which described the original injury.  February 1945 service treatment records reveal the Veteran sustained a shell fragment wound to the upper third of the left arm which entered the joint.  X-rays showed one large and one small foreign body in the region of the left acromioclavicular (AC) joint and fracture of both the acromion process and clavicle in the same area.  In his notes the surgeon indicated there was a fracture of the anterolateral aspect of the humerus just at the line of the joint capsule reflection.  The joint had a two millimeter opening.  There was a second fracture in the acromioclavicular region.  A large foreign body was lodged just above the clavicle.  The wound was laid open and thoroughly debrided.  Both fracture sites were thoroughly curetted.  The joint capsule was closed in two layers.  

X-rays of the left shoulder in October 1947 showed no significant abnormality.  Discharge examination in December 1953 indicated his arm was weak with loss of substance of the left deltoid muscle.  There was no apparent atrophy of the remaining muscle.  

Through June 1998 X-rays of the left shoulder were normal.  Beginning in September 1999 X-rays showed the humerus head to be rising quite high and butting against the acromion.  

VA X-rays of the left shoulder in January 2000 revealed mild calcification adjacent to the inferior margin of the glenoid rim.  No other significant finding was noted.  

MRI of the left shoulder in February 2001 revealed the supraspinatus tendon was not visible in its normal position.  The humeral head was positioned in a superior location in relation to the glenoid fossa.  Degenerative changes were present in the AC joint.  There appeared to be some retraction of the supraspinatus muscle.  The findings were consistent with complete tear of the rotator cuff.  Moderate degenerative changes were present in the glenohumeral joint region.  Fluid was noted in the subcromial space.  The biceps tendon appeared to be in position on the axial views.  There were no obvious tears in the remaining tendon attachments.  

In April 2001, the Veteran was seen by a private orthopedic surgeon.  He examined the Veteran's left shoulder and found a deep scar with loss of some of the deltoid muscles and an easily palpable humerus head under the scar.  The Veteran probably had loss of the rotator cuff muscle also in that area.  The Veteran could not move the shoulder well actively but passive movement was normal with crepitation on passive movement.  Active range of motion was significantly restricted with abduction possible only up to 60 degrees and forward flexion to 50 degrees.  The orthopedic surgeon felt the patient's problem was a combination of rotator cuff tear and loss of deltoid muscle.  The deltoid muscle loss occurred during World War II and the rotator cuff probably was also injured at that time.  Usage over the years had caused the rotator cuff to completely degenerate and tear.  

VA examination in October 2006 related the Veteran's symptoms to his left shoulder wound and rotator cuff tear.  No X-rays of the left shoulder were taken.  The examiner relied on the report of the MRI from February 2001.  

In March 2007 the Veteran was examined by a private orthopedist.  X-rays of the left shoulder were indicative of rotator cuff disease, which encompassed arthritis of the glenohumeral joint, proximal migration of the head of the humerus, and arthritis of the AC joint.  X-rays showed an old fracture of the clavicle, significant arthritis of the acromioclavicular joint, arthritis of the glenohumeral joint and proximal migration of the head of the humerus.  

The Veteran was seen at VA in March 2007.  He had a longstanding history of left shoulder pain.  Cortisone injections had not been of much help.  His shoulder pain caused difficulty sleeping.  He had very limited movement due to his pain.  The possibility of a reverse total shoulder was discussed with the Veteran.  He was not interested in surgical intervention at that time.  

May 2007 VA examination included the report of March 2007 VA X-rays of the left shoulder.  They showed the glenohumeral joint space appeared mildly narrowed.  The acromiohumeral distance was well maintained.  There were small marginal osteophytes arising from the humeral head.  There were moderate hypertrophic degenerative changes of the acromioclavicular joint.  Degenerative joint disease with rotator cuff tear of the left shoulder was diagnosed.  

The Veteran was again examined by VA in February 2010.  The Veteran reported daily episodes of dislocation and subluxation.  He had recurrent shoulder dislocation with guarding of all movements at shoulder level.  The Veteran had gross loss of deltoid and trapezius muscle with healed surgical scar.  X-rays of the left shoulder revealed superior subluxation of the humeral head relative to the glenoid.  The humeral head articulated with an attenuated acromion.  The finding was consistent with rotator cuff insufficiency.  A rotator cuff tear from shrapnel wound was diagnosed.  


Analysis

A higher rating requires either evidence of nonunion of the humerus or loss of the head of the humerus.  The evidence of record does not indicate there is nonunion of the humerus with false flail joint.  The findings show recurrent dislocation or subluxation due to rotator cuff tear.  There is no diagnosis of false flail joint.  While the service treatment records include evidence of fracture of the humerus found by the surgeon during debridement, there is no subsequent record of any fracture.  There is no evidence of nonunion of the humerus, including findings on X-ray studies.  

The X-rays clearly show the head of the humerus is present in February 2010,  and March 2007.  There is no basis in the record for application of a higher rating based on loss of the head of the humerus causing flail shoulder.  

The Board noted the Veteran has pain in his left shoulder.  The painful motion of the left shoulder is reflected in the 40 percent rating currently assigned.  His current rating is based on immobility or ankylosis of the shoulder joint.  38 C.F.R. § 4.71, Diagnostic Code 5200 (2010).  Functional loss due to pain is to be rated at the same level as the functional loss where the motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though range of motion is possible beyond the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  In this instance, the rating assigned for ankylosis of the left shoulder reflects complete loss of motion due to pain.  

As there is no evidence indicating nonunion of the humerus or loss of the humerus head, the preponderance of evidence is against the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002);  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

A higher rating than 40 percent for residuals of shell fragment wound to the left shoulder is not warranted.  


Extraschedular 

As required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether or not the veteran raised them, including 38 C.F.R. § § 3.321(b)(1)(2010), which governs extraschedular ratings.  The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension Service.  Extraschedular evaluations may be assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment, or frequent periods of hospitalization as to render impractical the application of the schedular standards.  

In Thun v. Peake, 22 Vet App 111 (2008) the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") outlined the factors to be considered when determining if referral for consideration of an extraschedular rating was appropriate.  The first factor to be considered when determining if an extraschedular rating should be assigned was whether there were symptoms of disability not contemplated by the rating criteria.  The Veteran has not identified any symptoms of his residuals of shell fragment wounds of the left shoulder that are not included in the rating schedule.  His pain, muscle injury, recurrent dislocations, and limited motion of his shoulder are all specifically set out in the rating criteria.  He has not presented any evidence which indicates his symptoms are not consistent with the level of disability assigned.   

The Board noted the Veteran stopped working as a landscaper due to the increasing symptoms of pain in his left shoulder.  An October 2009 rating decision granted a total disability rating based on individual unemployability due to service-connected disability.  The Veteran is being compensated for his inability to continue to work due to his service connected disabilities.  

There is no evidence that the schedular evaluation in this case is inadequate.  The Board further finds that no evidence has been presented suggesting an exceptional disability picture in this case.  Referral of this case for consideration of the assignment of extraschedular ratings is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996).  

TDIU

The Veteran's claim for an increased rating was received on September 26, 2006.  The October 2009 rating decision granted TDIU effective April 21, 2009.  As was noted in the introduction a claim for increase includes consideration of TDIU when the evidence raises the issue of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The regulations provide that the effective date of a disability evaluation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, the date of receipt of claim.  38 C.F.R. § 3.400(o)(2)(2010).  

The Board has reviewed the evidence to determine if the Veteran's service connected disabilities rendered him unable to follow a substantial gainful occupation one year prior to the date his claim for increase was received on September 26, 2006.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2020).  

On September 26, 2005, the Veteran's service-connected disabilities included bilateral hearing loss, rated as 40 percent disabling; residuals of gunshot wound to the left shoulder, rated as 30 percent disabling; residuals of gunshot wound to the right foot, rated as 10 percent disabling; tinnitus rated as 10 percent disabling; residuals of an appendectomy rated as 10 percent disabling; and otitis media rated as 10 percent disabling.  A combined rating of 70 percent was assigned.  

The Veteran's ratings met the schedular criteria for TDIU on September 26, 2005 as he had one disability rated as 40 percent disabling and sufficient additional disability to bring his combined rating to 70 percent.  

Beginning in June 1998 the Veteran reported his residuals of left shoulder shell fragment wound had impacted his ability to work.  He reported to the VA examiner in June 1998 that his shoulder was becoming progressively worse.  He was working part time in landscaping.  He missed work two to three days a week because of his shoulder problems.  

In May 1999 he told his private physician that his job had changed and he was now required to perform all the physical tasks required.  When he was younger he was able to compensate for his left shoulder by using his right upper extremity.  The left shoulder was bothering him significantly.  Examination revealed the Veteran had pain when he raised the left shoulder to about 50 to 60 degrees.  Even passive motion caused significant pain.  He had crepitation in his shoulder.  He had degenerative arthritis, loss of his rotator cuff tissue and his abductor system was inherently weak.  

January 2000 VA examination report reveals the Veteran was retired.  His left shoulder condition affected his activities of daily living to a degree of 50 percent.  

February 2001 MRI of the left shoulder revealed a complete tear of the rotator cuff.  In November 2001 the Veteran told a VA examiner he could not lift anything heavy and basically tried to leave the left shoulder alone.  He held his left arm next to his trunk and avoided movement of the shoulder.  

The evidence in the claims folder in September 2005 indicates the Veteran had retired from his work.  He had reported reducing his job to part time work, but still missed two to three days of work due to his left shoulder pain.  His MRI showed a complete tear of the rotator cuff.  Pain with movement both actively and passively was demonstrated.  The Veteran was no longer able to compensate for his left arm weakness with his right arm.  

The regulations specifically state that it is the degree of disability not individual success in the ability to overcome the handicap that is to be considered when assigning TDIU.  See 38 C.F.R. § 4.15 (2010).  The Veteran successfully overcame his handicaps and was successfully employed for many years.  He owned a landscaping business for some years which allowed him to delegate physical labor to others.  His success in overcoming his handicap of disability is not the pivotal factor to be considered.  His retirement even at his advanced age was caused by his service connected disabilities.  His retirement due to his service-connected disability occurred prior to September 26, 2005.  The evidence clearly demonstrates the Veteran was unable to follow a substantial gainful occupation on September 26, 2005 due to his service-connected left shoulder disability.

One year prior to the date his claim for increase was received he was unable to work.  It was factually ascertainable on September 26, 2005 that the Veteran was no longer able to work due to service connected disability.  38 C.F.R. § 3.400 (o)(2)(2010).  
ORDER

An increased rating for residuals of shell fragment wound of left shoulder is denied.  

From September 26, 2005, a total disability rating based on individual unemployability due to service-connected disability is granted.  


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


